DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/25/2020 has been entered.
This communication is a Non-Final rejection Office Action on the merits.  Claim(s) 1 has/have been amended and claim(s) 6 has/have been previously withdrawn. Claims 1-11 are now pending and have been considered below. 
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the limitation “an extender provided between the first header piece and the second header piece, wherein the first header piece is attached to a first side of the extender by the connector, and the second header piece is attached to a second side of the extender, opposite the first side, by another connector” would overcome the prior art rejection since such a modification to include an additional extender would have required impermissible hindsight reconstruction.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5 and 7-11, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geysels (U.S. Pub. No. 2015/0354258).
As per claim 1, Geysels teaches a header (figure 1; upper header), comprising: a first header piece (annotated figure 1 below); and a second header piece (annotated figure 1), attachable to the first header piece (annotated figure 1), wherein the first header piece and the second header piece are mirror images of each other (annotated figure 1) and are connected by a connector (annotated figure 1), wherein the header is disposed horizontally above a window or a door (annotated figure 1), wherein a portion of the first header piece (annotated figure 1) is extended towards the second header piece (annotated figure 1), wherein, in a direction from the first header piece to the second header piece, a length of the portion is greater than a length of the connector (annotated figure 1), and wherein the first header piece and the second header piece are each substantially L- shaped (annotated figure 1).
As per claim 3, Geysels teaches the first header piece and the second header piece each include a first side (annotated figure 1) and a second side (annotated figure 1), the first side being essentially orthogonal to the second side (annotated figure 1).
As per claim 4, Geysels teaches at least one of the first header piece and the second header piece includes a protrusion (annotated figure 1) on at least one of the 
As per claim 5, Geysels teaches the crosspiece is a bar configured to rest on the protrusion (annotated figure 1).
As per claim 7, Geysels teaches the first header piece and the second header piece each include at least one protrusion (annotated figure 1) which is configured to receive or support the connector (annotated figure 1).
As per claim 8, Geysels teaches the connector is modular (annotated figure 1).
As per claim 9, Geysels teaches the header is configured to connect to a track (9), wherein the header or the track supports a window frame or a door frame (figure 1).
As per claim 10, Geysels teaches the header is configured to support an elastic component that is disposed in a vertical direction between the header and the crosspiece (it is understood that the header is capable of supporting an elastic component that is disposed in a vertical direction between the header and the crosspiece).
As per claim 11, Geysels teaches the first header piece and the second header piece are connected by a plurality of connectors, including the connector (annotated figure 1), and are configured to be separable from each other by removal of the connectors (it is understood that removing the connectors would separate the first and second header pieces by removal).
 

    PNG
    media_image1.png
    607
    841
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments and amendments have been considered but are moot in view of the new ground(s) of rejection. New reference(s) Geysels (U.S. Pub. No. 2015/0354258) has/have been added to overcome the newly added limitations. Applicant’s arguments that previous reference Lambertini fails to disclose the portion of the header is longer than connector and that the first and second header pieces are L-shaped. The combined arguments were found persuasive and the Lambertini rejection was withdrawn. The new claim amendments are overcome in view of new reference Geysels.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        /BASIL S KATCHEVES/Primary Examiner, Art Unit 3633